Title: To Alexander Hamilton from Ebenezer Massey, 19 April 1799
From: Massey, Ebenezer
To: Hamilton, Alexander


          
            Sir
            Fort Mifflin 19th April 1799—
          
          Since I have been at this Post, Saerg Saergeant —ackey has always behaved him-self with — greatest propriety, and certainly a good soldier, any lenity you may see poper to shew him I flatter myself would not be abused, I would esteem it a particula favour if he was relesed from confinement
          I am sir with the respect yr obt. Hm Sert
          
            Ebenr Massey Capt
            Comdg
          
        